NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
              __________________________

               DANIEL R. RELEFORD,
                 Claimant-Appellant,
                           v.
 ERIC K. SHINSEKI, SECRETARY OF VETERANS
                  AFFAIRS,
              Respondent-Appellee.
              __________________________

                      2010-7078
              __________________________

   Appeal from the United States Court of Appeals for
Veterans Claims in case no. 08-3375, Judge Bruce E.
Kasold.
             ___________________________

              Decided: December 17, 2010
              ___________________________

     DARLA J. LILLEY, Lilley Law Firm, P.L.L.C., Dainger-
field, Texas, for claimant-appellant.

    TARA K. HOGAN, Trial Attorney, Commercial Litiga-
tion Branch, Civil Division, United States Department of
Justice, of Washington, DC, for respondent-appellee.
With her on the brief were TONY WEST, Assistant Attor-
ney General, JEANNE E. DAVIDSON, Director, and BRIAN
RELEFORD   v. DVA                                        2


M. SIMKIN, Assistant Director. Of counsel on the brief
were MICHAEL J. TIMINSKI, Deputy Assistant General
Counsel, and DANA RAFFAELLI, Attorney, United States
Veterans Affairs, of Washington, DC.
               __________________________

 Before RADER, Chief Judge, and LOURIE, Circuit Judge,
             and WHYTE, District Judge. *
PER CURIAM.
    Daniel R. Releford (“Releford”) appeals from the deci-
sion of the United States Court of Appeals for Veterans
Claims (“Veterans Court”) affirming-in-part and vacating-
in-part the decision of the Board of Veterans’ Appeals
(“Board”) denying a disability rating higher than 50
percent prior to December 31, 2007, for his service-
connected post-traumatic stress disorder (“PTSD”).
Releford v. Shinseki, No. 08-3375, 2010 U.S. App. Vet.
Claims LEXIS 574 (Vet. App. Apr. 5, 2010). Because
Releford’s appeal does not present any issues within this
court’s jurisdiction, this court dismisses.
                             I
    Releford served on active duty from December 1965 to
December 1968. In May 1995, he filed a claim for service
connection for PTSD. In November 1995, a Department
of Veterans Affairs (“VA”) regional office (“RO”) denied
service connection. The RO decision later became final.
    On July 8, 2004, Releford filed a claim to reopen. In
August 2005, the RO granted service connection for PTSD
with a 30 percent disability rating effective July 8, 2004.
The RO later increased his disability rating to 50 percent.

   *    Honorable Ronald M. Whyte, District Judge,
United States District Court for the Northern District of
California, sitting by designation.
3                                          RELEFORD   v. DVA


In March 2007, the Board ordered the VA to give Releford
various examinations including a psychiatric examination
to evaluate his PTSD claim. Releford underwent a psy-
chiatric examination on December 31, 2007. On October
1, 2008, the Board found that the medical evidence of
record did not support an initial rating higher than 50
percent but did support a rating of 70 percent as of the
December 2007 examination.
    On April 5, 2010, the Veterans Court affirmed-in-part
and vacated-in-part the Board’s decision. The Veterans
Court affirmed the Board’s decision to deny a scheduler
disability rating greater than 50 percent for PTSD prior to
December 31, 2007. The Veterans Court found that the
Board properly examined the medical evidence of record,
including medical reports from 2003 to 2007, and noted
that the December 2007 medical report demonstrated for
the first time that Releford was unable to establish and
maintain occupational relationships. However, the Vet-
erans Court found that the Board failed to discuss
whether the evidence supported an extra-schedular
disability rating for PTSD or otherwise explain why such
a rating was not needed. The Veterans Court vacated a
part of the Board’s decision that denied by omission an
extra-schedular rating for PTSD prior to December 31,
2007.
                            II
    This court’s jurisdiction to review the Veterans
Court’s decisions is limited. This court has “exclusive
jurisdiction to review and decide any challenge to the
validity of any statute or regulation or any interpretation
thereof . . . and to interpret constitutional and statutory
provisions, to the extent presented and necessary to a
decision.” 38 U.S.C. § 7292(c) (2006). Absent a constitu-
tional issue, this court “may not review (A) a challenge to
RELEFORD   v. DVA                                          4


a factual determination, or (B) a challenge to a law or
regulation as applied to the facts of a particular case.” Id.
§ 7292(d)(2).
     Releford argues that the Veterans Court misinter-
preted 38 C.F.R. § 4.130 by ignoring that the application
of the rating schedule demands “accurate and fully de-
scriptive medical examination reports, with specific
emphasis upon the limitation of activity imposed by the
disabling mental condition.” (Appellant Br. At 7.) Spe-
cifically, he alleges that the Veterans Court misinter-
preted § 4.130 as allowing examinations that do not fully
discuss psychiatric symptoms and their effects on social
and occupational impairment.
    Although Releford attempts to characterize his claim
as involving interpretation of § 4.130, he actually claims
that the medical examinations of record did not fully
describe the level of his social and occupational impair-
ment. Releford’s argument regarding the inadequacy of
the medical evidence involves factual matters outside this
court’s jurisdiction. See Belcher v. West, 214 F.3d 1335,
1338 (Fed. Cir. 2000). The Veterans Court did not inter-
pret § 4.130. Releford merely challenges the Veterans
Court’s application of the established law to the facts of
his case.
     Accordingly, Releford’s appeal does not present a con-
stitutional issue or a genuine issue concerning the valid-
ity or interpretation of a statute or regulation pertinent to
the Veterans Court’s decision. This court thus will not
reach the government’s alternate argument that this
court lacks jurisdiction on the ground that the review of
the appealed claim would “disrupt the orderly process of
adjudication” as it is “inextricably intertwined” with the
remanded claim. Elkins v. Gober, 229 F.3d 1369, 1374-76
(Fed. Cir. 2000).
5                                          RELEFORD   v. DVA


                            III
    Because this court does not have jurisdiction to review
the issue on appeal, it dismisses Releford’s appeal.
                      DISMISSED


                          COSTS
    No costs.